Citation Nr: 1755692	
Decision Date: 12/04/17    Archive Date: 12/11/17

DOCKET NO.  08-22 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for diabetes mellitus, type II (DMII).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

I. Warren, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from December 1965 to December 1967, to include service in the Republic of Vietnam from May 1966 to May 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Houston, Texas.

In April 2011 and June 2014, the claim was remanded by the Board for a Travel Board hearing.  The Veteran was scheduled for a hearing before the Board in July 2014, but withdrew the request the same month.

In August 2015, the Board remanded the claim for additional development, to include a VA examination and opinion.  The claim has been returned to the Board for further appellate review.


FINDING OF FACT

The evidence of record is against a finding that the Veteran has DMII.


CONCLUSION OF LAW

The criteria for the establishment of service connection for DMII have not been met.  38 U.S.C. §§ 1110, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  In this case, VA's duty to notify was satisfied by a letter in August 2005.  See 38 U.S.C. §§ 5102, 5103, 5103A, (West 2012); 38 C.F.R. § 3.159 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The duty to assist was met through the collection of pertinent treatment records.  The Board remanded these matters in August 2015 to afford the Veteran an adequate VA examination; however, as discussed in more detail below, the Veteran failed to report for the scheduled examination and has not made any attempt to show good cause or explain why he missed the scheduled examination.  38 C.F.R. § 3.655 (2017).  While VA has a statutory duty to assist the Veteran in developing evidence pertinent to a claim, the Veteran also has a duty to assist and cooperate with the VA in developing evidence.  See Wood v. Derwinski, 1 Vet. App. 190 (1991).  VA's duty must be understood as a duty to assist the Veteran in developing his claim, rather than a duty on the part of VA to develop the entire claim with the Veteran performing a passive role.  Turk v. Peake, 21 Vet. App. 565, 568 (2008).  Therefore, a remand for an additional VA examination is not warranted.

II. Service Connection

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C. § 1110 (West 2012); 38 C.F.R. § 3.303(a) (2017).  Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Veteran contends that he has a current diagnosis of DMII that is related to service; however, the medical evidence of record is at best unclear as to whether he has a present diagnosis of DMII.

In an October 2005 VA examination, the Veteran's CHEM 12 test results were within normal limits, but his urinalysis showed a presence of sugar, and it was absent protein, RBCs, and hyaline and granular casts.  His hemoglobin A1C was 5.1.  The examiner diagnosed him with DMII.

In a May 2006 addendum, the examiner was asked to provide clarification on how, despite normal urinalysis findings, he diagnosed the Veteran with DMII.  The examiner's response did not clearly address the clarification and rationale sought to determine whether the Veteran had a present diagnosis of DMII.

In an October 2007 urinalysis, a diagnosis of DMII was not present.  The Veteran's glucose was 119.0 H.  In January 2008, his glucose reading was 113.0 H and no DMII was found.  From 2008 to 2009, primary care notes indicated impaired fasting glucose, but treating physicians specifically noted  "no DM."  See e.g., March 11, 2008, March 20, 2009 and October 1, 2009 VA Primary Care Notes.  In September 2010, he was diagnosed with hyperuricemia and hyperglycemia, but not DMII.  A January 4, 2013 VA Nursing Note also specifically indicated "no" when identifying whether diabetes, specifically, was present.    

Per the August 2015 remand instructions, the Veteran was scheduled for a new VA examination in October 2015 for the sole purpose of determining whether the Veteran had diabetes; however, he did not show up for the examination.  The Veteran has not provided good cause for his failure to report to the VA examination, requested another examination, or argued that he did not receive notice of the examination.  The Veteran's representative acknowledged the fact that the Veteran did not show for his examination in an October 2017 Brief, but did not indicate a reason as to why the Veteran did not appear.  

Under these circumstances, the Board finds that the Veteran failed to report for the VA examination without good cause.  The Board notes that the duty to assist a claimant is not a one-way street, and in the instant case, the Veteran has failed to cooperate to the full extent in the development of his claim.  Wood v. Derwinski, 1 Vet. App. 406 (1991).  Where entitlement to a benefit cannot be established or confirmed without a VA examination and the Veteran fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  38 C.F.R. §§ 3.655 (a)-(b) (2017).  As noted above, the Board concludes that in this case, there is no additional duty to attempt to provide another examination or medical opinion.  
Here, upon review of all evidence currently of record, the Board concludes that the evidence is at best unclear as to whether there is a current diagnosis of DMII. The Veteran was diagnosed with DMII on one occasion in 2005, but all subsequent assessments indicate that the Veteran does not have diabetes, calling into question the validity of the original diagnosis.  Based on the ambiguity in the record, the Board remanded the appeal so that a thorough and complete examination could be performed to determine whether the Veteran does or does not have diabetes.  The Veteran did not attend the scheduled VA examination, which may have provided pertinent information necessary to adjudicate the claim.  Accordingly, based on the evidence of record, the Board finds that the one-time diagnosis of DMII in 2005 is outweighed by the multiple subsequent VA assessments discussed above that show no presence of diabetes.  The competing evidence does not rise to the level of equipoise, which is precisely why the Board remanded the appeal to obtain a thorough examination on the matter.   

Although the Veteran attests that he has diabetes, he has not submitted any medical evidence showing a current diagnosis.  Thus, as the record currently exists, the preponderance of the evidence is against a finding that the Veteran has a current diabetes disability, and the benefit sought on appeal is denied.


ORDER

Service connection for DMII is denied.



____________________________________________
V. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


